Order entered December 12, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01030-CV

                               SANJAY BHARDWAJ, Appellant

                                                 V.

                                ANUPAMA PATHAK, Appellee

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-53882-2013

                                            ORDER
       We GRANT appellant’s December 10, 2014 motion for an extension of time to file a

reply brief. Appellant shall file a reply brief by January 29, 2015.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE